Citation Nr: 0406019	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 18, 2003, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945, including combat service during World War II.  
He was a prisoner of war (POW) held by the German government 
from October 1943 to May 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that implemented an August 2003 
Board decision granting entitlement to service connection for 
the cause of the veteran's death; the RO assigned July 18, 
2003, as the effective date of the grant of service 
connection.  In her timely appeal of this determination to 
the Board, the appellant, the veteran's surviving spouse, 
challenges the effective date assigned by the RO for 
entitlement to these benefits.

In February 2004, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died on November [redacted], 1993, at age 70, due to 
or as a consequence of cryptogenic cirrhosis; no other 
significant conditions were identified as contributing to his 
death.

3.  In December 1993, the appellant filed a claim for 
dependency and indemnity compensation (DIC), including 
service connection for the veteran's cause of death.

4.  With the resolution of all reasonable doubt in the 
appellant's favor, the medical evidence shows that the 
veteran's fatal cryptogenic cirrhosis had its onset during 
service.


CONCLUSION OF LAW

An effective date of November 1, 1993, for the award of 
service connection for the cause of the veteran's death, is 
warranted.  38 U.S.C.A. §§ 5110(d)(1), 5111(a), 7104 (West 
2002); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099; 38 C.F.R. §§ 3.31, 
3.400(c)(2) (2003); VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist an appellant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Among other things, this law redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  This liberalizing law is applicable 
to this claim because it is currently pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice letter to be consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board acknowledges that, during the course of this 
appeal, the appellant was not furnished a letter that 
complies with the Court's holding in Pelegrini.  In addition, 
the claims folder has been rebuilt, and the Board has been 
forced to rely on the facts recorded in the December 13, 
1999, Board decision, an original copy of which is similarly 
not of record.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998).  The Board also notes that the appellant was not 
provided with notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Nonetheless, in light of the Board's determination that an 
effective date of November 1, 1993, is warranted for service 
connection for the cause of the veteran's death, the earliest 
date available under any circumstances pursuant to the law 
(it even predates the veteran's death and is one month prior 
to the appellant's request), the Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim and the requirements of the VCAA have been 
satisfied.  Moreover, there is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that, in light of the 
Board's favorable determination, there is no prejudice to her 
by appellate consideration of the claim at this time, without 
a prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background

In an August 21, 2003, decision, the Board granted service 
connection for the cause of the veteran's death.  In doing 
so, the Board observed that the appeal stemmed from the RO's 
August 2000 and May 2001 denials of the appellant's claim.  
The Board also noted that during the course of the appeal, 
cirrhosis of the liver had been added to the list of diseases 
for which presumption service connection was established 
based on POW internment or detainment, and that the Secretary 
made its effective date July 18, 2003.  The Board stated that 
the amendment was applicable to the service connection claim, 
and because it was a liberalizing law or VA issue that 
provided a new basis of service connection, the claim was 
being considered de novo.  

The Board thereafter concluded that in light of and based on 
the new regulation, service connection for the cause of the 
veteran's death was being granted by the Board because the 
evidence showed that the veteran was a POW of the German 
government from October 1943 to May 1945, was diagnosed with 
cirrhosis of unclear etiology by VA in December 1991, and 
died in November 1993 from cirrhosis of the liver.  In 
reaching this determination, the Board did not address 
whether service connection was warranted on any basis other 
than presumption service connection, and it did not discuss 
the reports prepared by the veteran's private treating 
physician, Dr. Ralph G. Leighy, which will be discussed 
below.

In prosecuting this appeal, the appellant contends, in 
essence, that the effective date of the grant of service 
connection for the cause of the veteran's death should be 
retroactive to when she filed her claim in December 1993.

At the outset, the Board notes that in a December 13, 1999, 
decision, the Board denied service connection for the cause 
of the veteran's death on the basis that the claim was not 
well grounded under the law then in effect.  Further, in an 
August 2000 rating decision, the RO confirmed and continued 
the denial of service connection for the cause of the 
veteran's death on that same basis, i.e., it was not well 
grounded.

As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334  (Fed. Cir. 
2003), however, pursuant to Section 7 of the VCAA, if a claim 
that was denied as not well grounded between July 14, 1999, 
and November 9, 2000, and it is reconsidered de novo in light 
of the enactment of the VCAA, the claim is readjudicated "as 
if the denial or dismissal had not been made."  Id. at 1343-
44.  Similarly, the General Counsel of VA has determined, in 
pertinent part, that under section 7(b) of the VCAA, VA, upon 
request of the claimant or upon the motion of the Secretary 
of Veterans Affairs, must readjudicate certain finally 
decided claim "as if the denial or dismissal had not been 
made."  The General Counsel further concluded that the Board 
need not vacate any prior Board decision on a claim being 
readjudicated under section 7(b).  See VAOPGCPREC 03-2001.

The Board reiterates that the claims file is unfortunately a 
"rebuilt folder," with much of the evidence referred to in 
the December 13, 1999, Board decision, as well as a copy of 
that original Board determination, no longer of record.  The 
Board reiterates, however, that in Marciniak v. Brown, the 
Court addressed a similar factual situation, and noted that 
there the Board was forced to rely on the facts as recorded 
on the first page of a 1966 BVA decision and in a 1980 BVA 
decision.  Citing the presumption of regularity set forth in 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), the Court 
held that the Board was presumed to have properly discharged 
its official duties.  Id. at 200.  Accordingly, in this 
appeal, the Board will rely on the facts as set forth in the 
December 13, 1999, Board decision, and will thus proceed to 
set forth the pertinent facts as stated in that decision.

In December 1993, the appellant filed a claim of entitlement 
to DIC benefits, including service connection for the 
veteran's cause of death.  The RO denied this claim in a June 
1994 rating decision, and the appellant perfected an appeal.  
In May 1997, the Board remanded the matter for further 
development and adjudication, but in a December 13, 1999, 
decision, denied the appellant's claim on the basis that it 
was not well grounded.  Further, as noted above, in an August 
2000 rating decision, which is of record, the RO confirmed 
and continued the denial on that same basis.

The veteran's Certificate of Death shows that he died on 
November [redacted], 1993, at the age of 70.  Cryptogenic cirrhosis 
of the liver was listed as the immediate cause of death, with 
no underlying causes given.  An autopsy was not performed.  

According to the December 13, 1999, decision, the service 
entrance examination, which was conducted in December 1942 
revealed no abnormalities of the liver or any other internal 
organ, but by the time of his release from captivity in May 
1945, the veteran was suffering from gastritis, moderately 
severe, and was hospitalized at a military field hospital.  
Shortly thereafter, he returned to duty.  By the time of his 
October 1945 service separation examination, his internal 
organs were within normal limits, and no disabilities were 
noted at the time of discharge.  

In January 1947, the veteran was afforded VA medical 
examination, during which he complained of having 
gastrointestinal pain since discharge.  His abdomen was non-
tender, without organs or masses.  A peptic ulcer, 
symptomatic, was suspected.  A follow-up series of 
gastrointestinal tests, conducted in March 1947, however, 
revealed no abnormalities in the esophagus, stomach, 
duodenum, and small bowel.  

In April 1947, the veteran was granted service connection for 
malnutrition, furuncles, and hypochondrial reaction.  

In June 1984, the veteran completed a POW medical history 
survey on which he reported experiencing boils, nausea, 
vomiting, chills, diarrhea, and dysentery during his 
captivity.  

Also discussed in the December 13, 1999, Board decision were 
excerpts from a June 1950 medical treatise entitled "The 
Residuals of Malnutrition and Starvation," which stated, in 
part, "[a]mong residues of malnutrition must be counted 
possible secondary effects resulting from changes in the 
susceptibility to, or in the course of, other disease."  In 
particular, the article indicated that "malnutrition may 
influence the susceptibility to, or the course of, such . . . 
diseases as . . . cirrhosis of the liver."  

VA outpatient treatment records, dated in 1991, disclosed 
that the veteran received regular treatment for a liver 
disease, suspected to be cirrhosis of the liver.  A September 
1991 clinical notation contained a diagnosis of cirrhosis, 
"etiology unclear."  

The veteran was hospitalized at a VA medical center in 
December 1991 for treatment of a liver disability.  
Cryptogenic cirrhosis of the liver was again diagnosed, and 
this was confirmed via a biopsy.  Hepatitis A, B, and C 
screens were negative.  His condition was stabilized, and he 
was discharged from the hospital that same month.  

In June 1992, the veteran was afforded another VA medical 
examination.  No history of alcohol use or abuse was noted.  
He was slightly jaundiced in appearance, but was in no acute 
distress.  The final diagnosis was of cirrhosis of the liver, 
cause unknown.  

In June 1993, the veteran was afforded another formal VA 
examination.  He again appeared slightly jaundiced, and 
reported having acid reflux and constipation.  The prior 
diagnosis of cirrhosis was confirmed.  

At an April 1993 RO hearing, the veteran testified regarding 
the terrible conditions of the prison camp where he was 
confined for 19 months as a POW.  He stated that his diet was 
very poor, with very small portions of food, and little to no 
meats or fruits.  He also reported that a "Dr. Medley," 
head of the Liver Clinic at Presbyterian Hospital, told him 
that his cirrhosis of the liver was related to his 
malnutrition during service.  

The veteran was admitted to a VA hospital in September 1993 
for treatment of end-stage liver disease, secondary to his 
liver cirrhosis.  He also exhibited abdominal pain and mental 
confusion.  Although released in the beginning of October 
1993, the veteran returned to the VA medical center later 
that month with complaints of suffering from lightheadedness 
and generalized weakness.  He also reported difficulty 
swallowing.  His diagnoses included cryptogenic cirrhosis of 
the liver, hepatic encephalopathy, diabetes mellitus, 
coronary artery disease, and peptic ulcer disease.  The 
veteran's condition initially stabilized, but began to 
decline in November 1993, and he died on November [redacted], 1993, 
at the age of 70 years old.  The Certificate of Death 
identified cryptogenic cirrhosis of the liver as the 
immediate cause of death; no causes were noted, and an 
autopsy was not performed.  

As noted above, the appellant filed this claim in December 
1993, and the RO denied service connection for the veteran's 
cause of death in June 1994.  

In May 1995, another veteran, K.E.K., who had served with the 
veteran and been confined to the same POW camp, submitted a 
statement in which he reported that during the course of 
their confinement, the prisoners were never given any meat or 
fruit, and that general nutrition was very poor.  He also 
recalled that the veteran had swelling of the lower 
extremities, which made it very difficult to walk.  

In September 1995, the appellant testified at an RO hearing 
during which she reported the conditions of the POW camp that 
were told to her by the veteran.  She testified that he was 
fed mostly bread and water for his 19 months of captivity, 
and that sanitation was very poor.  After his release, she 
stated he craved large quantities of food, but was unable to 
keep much food down, due to his stomach problems.  He would 
occasionally vomit after eating, and had ongoing abdominal 
pain.  The appellant further testified that the veteran did 
not use alcohol after service and that he had persistent 
abdominal pain following his discharge.  

In the December 13, 1999, decision, the Board, while 
acknowledging the veteran's severe deprivation while a POW of 
the German government during World War II, nonetheless denied 
the appellant's claim on the basis that it was not well 
grounded because there was no competent medical evidence 
linking the veteran's ultimately fatal cirrhosis of the liver 
to service or to a service-connected disability.  

In August 2000, the appellant sought to reopen a claim of 
service connection for the cause of the veteran's death, but 
in a rating action dated later that same month, the RO denied 
her claim, again on the basis that it was not well grounded.  
In doing so, the RO noted that she had submitted a July 2000 
report prepared by Dr. Leighy, as well as a November 1993 
report from the Pittsburgh, Pennsylvania, VA Medical Center; 
copies of neither report are currently of record.

Thereafter, in a May 16, 2001, letter, the appellant's United 
States Representative wrote to the VA's Congressional Liaison 
Director (Director) on her behalf.  He noted that she had 
contacted his office for assistance with her DIC claim.  The 
appellant's United States Representative stated that the 
veteran died of "liver-related issues" and that the 
appellant, as well as her family physician, Dr. Leighy, 
strongly felt that the cause of the veteran's death was 
related to his experiences as a POW during World War II.  
Finally, her Congressperson requested that the Director 
investigate the matter.

In a letter to the appellant's United States Representative, 
dated later that same month, the Director indicated that he 
had referred the matter to the Department's Pittsburgh, 
Pennsylvania, RO for review based on the VCAA.

In response, in a May 2001 letter to the appellant, the RO 
noted that it had informed her of the VCAA via a telephone 
conversation, and a Report of Contact, which is of record, 
reflects that the RO informed the appellant of the type of 
evidence needed to substantiate her claim.  In addition, the 
letter reflects that the appellant reported that she had no 
additional information or evidence to submit, and as such, 
the RO indicated it would decide her claim based on the 
current record.  In doing so, the RO explained the impact of 
the VCAA on her DIC claim.

In a rating action dated the same day as the above letter, 
the RO, after considering the VCAA, denied her claim of 
service connection for the cause of the veteran's death on 
the ground that new and material evidence had not been 
submitted.  In reaching that determination, the RO considered 
Dr. Leighy's July 2000 report, as well as a November 1999 
report from the Pittsburgh, Pennsylvania, VA Medical Center.  
That same day, the RO notified the appellant of the adverse 
determination, together with her appellate rights.

In response, in a June 2001 statement, the appellant 
requested that the determination be reconsidered de novo in 
light of the VCAA.  Thereafter, a July 2001 Report of Contact 
reflects that the RO advised the appellant to contact The 
American Legion if she were trying to appeal the 
determination; in August 2001, she filed another formal VA 
Form 21-534, "Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse, Including Death Compensation, If 
Applicable."  The appellant annexed to this application 
duplicate copies of records of the veteran's World War II 
service, and another Certificate of Death.

In an August 2001 letter, the RO acknowledged the appellant's 
claim.  In another letter dated later that same month, the RO 
referenced its May 2001 determination and notified the 
appellant that she needed to submit new and material evidence 
to reopen the clam and invited her to do so; she was again 
provided with her appellate rights.

In response, on February 4, 2002, the appellant filed a 
formal Notice of Disagreement (NOD), and on the following 
day, the appellant filed at the RO an October 17, 2001, 
report prepared by the veteran's former treating physician, 
Dr. Leighy.  At the outset of his report, Dr. Leighy noted 
his own World War II service, and indicated that in the 
spring and summer of 1945, there was an epidemic of severe 
hepatitis, and that during that period, he care for at least 
4,500 patients.  Dr. Leighy added that it was only in 1942 
that it was established that hepatitis was caused by a virus 
carried in the stool of a diseased person.

Dr. Leighy noted that the veteran served in World War II and 
was shot down and captured by the Germans and was held as a 
POW.  Dr. Leighy stated that while serving as a POW, the 
veteran was assigned to empty the latrines, the effluent from 
which was used as fertilizer for the ground in which potatoes 
and other vegetables were raised for the consumption of 
prisoners.  He added that "early on" Air Force personnel 
were known to have been inoculated with a yellow fever 
vaccine that was contaminated with hepatitis B virus, "and 
until proven otherwise, I must assume that [the veteran] may 
have been a recipient.  Dr. Leighy further stated, "Upon 
discharge, [the veteran] was sent to a hotel facility in San 
Antonio, Texas, from approximately July 1945 to November 1945 
where he was treated for his pellagra, beriberi and scurvy.  
The presence of his obvious chronic hepatitis was not 
determined at that time."

Dr. Leighy indicated that on several occasions he 
hospitalized the veteran at Shadyside Hospital, where the 
presence of hepatitis B antibodies was found to be present, 
and that five years prior to the veteran's death, a Dr. 
Stargell performed a needle biopsy of the veteran's liver 
that demonstrated that he had advanced cirrhosis.  He 
reported that the veteran was placed on the liver transplant 
list and that one and one-half years later, due to his 
advancing liver disease, he remained a patient at the VA 
Oakland facility until his death on November [redacted], 1993.

Dr. Leighy noted that Dr. Richardson, who signed the 
veteran's death certificate, ascribed his death to 
cryptogenic hepatitis.  He stated that he reviewed the 
veteran's whole history and that, in his opinion, the veteran 
developed a hematoma, the primary liver cell cancer, which he 
explained could only occur in an individual with severe 
cirrhosis.  Dr. Leighy indicated that the veteran's untimely 
death was due to widespread metastatic disease, which 
terminally manifested itself by severe jaundice.  In 
addition, he stated that Dr. Richardson's diagnosis shows 
that he made no attempt to determine the cause of death since 
the body was cremated an opportunity to do an autopsy 
examination was ignored.  

In support of his assessment, Dr. Leighy reported that 
another veteran under his care died of similar circumstances 
as the veteran, and that the autopsy of that veteran revealed 
that he died of chronic cirrhosis and metastatic hematoma, 
and stated that he had no doubt that the same condition was 
the probable cause of the veteran's death.

After the RO's issued the appellant a Statement of the Case 
(SOC) in March 2002, the following day the appellant 
submitted a December 2, 2001, report, also prepared by Dr. 
Leighy.  At the top of the report, Dr. Leighy stated, "BEING 
LEGALLY BLIND, AS A RESULT OF MACULAR DEGENERATION SINCE 
1978, TODAY IS MY FIRST OPPORTUNITY TO HAVE THE LETTER OF 
10.17.01 READ TO ME BY A SIGHTED PERSON.  IT'S [sic] NUMEROUS 
ERRORS DO NOT REFLECT MY OPINIONS."

In this latter report, Dr. Leighy stated that he received his 
medical degree in 1942 and entered military service in July 
1943.  Dr. Leighy indicated that he was stationed in New 
Guinea from March 1944 to March 1945, and in Manila, 
Philippines, from March 1945 to March 1946.  

Dr. Leighy reiterated that in the summer of 1945, there was 
an epidemic of severe hepatitis, during which time he cared 
for at least 4,500 infected patients.  He again reported that 
it was only in 1942 that it was established that hepatitis 
was caused by a virus in the stool of a diseased person.

Dr. Leighy noted that the veteran was born in August 1923 and 
served in the Army from December 1942 to November 1945.  He 
added that the veteran was shot down over the Baltic Sea and 
was a German POW, during which time his assignment was to 
empty the latrines, the effluent from which was used as 
fertilizer for the ground in which potatoes and other 
vegetables were raised for the consumption of prisoners.  Dr. 
Leighy indicated that, early on, Air Force personnel were 
known to have been inoculated with yellow fever vaccine, 
contaminated with hepatitis B virus.  He further stated, 
"Until proved otherwise, I must assume that [the veteran] 
may have been a recipient."  Upon discharge, the veteran 
went to a hotel facility in San Antonio from approximately 
July to November 1945 where his was treated for his pellagra, 
beriberi and scurvy.  "The presence of his obvious hepatitis 
was not determined at that time."

The veteran's treating physician reiterated that on several 
occasions he hospitalized the veteran at Shadyside Hospital, 
where the presence of hepatitis B antibodies were found to be 
present.  He also reported that five years prior to his 
death, a Dr. Stargell performed a needle biopsy of the 
veteran's liver, which demonstrated that he had advanced 
cirrhosis and he was placed on a liver transplant list.  Dr. 
Leighy stated that one and one-half years later, due to his 
advancing liver disease, the veteran remained a continuous 
patient in the VA hospital facility in Oakland, Pennsylvania, 
where he died on November [redacted], 1993.

Dr. Leighy noted that Dr. Richardson, who prepared the 
Certificate of Death, ascribed it to cryptogenic (of unknown 
cause) cirrhosis.  The physician reported that after 
reviewing his whole history, it was his opinion that the 
veteran developed a hematoma, the primary liver cell cancer, 
which can only occur in an individual with severe cirrhosis.  
Dr. Leighy added that his ultimate death was due to probable 
widespread metastatic disease, which terminally manifested 
itself by severe jaundice.  He opined that Dr. Richardson 
diagnosis indicates that he made no attempt to determine the 
cause of death since the body was cremated and an opportunity 
to do an autopsy examination was ignored.  Dr. Leighy further 
stated, "I have no doubt" that the cause of the veteran's 
death was the result of chronic viral cirrhosis, complicated 
with widespread metastatic disease throughout the abdomen.  
Accordingly, he concluded that the veteran's death was due to 
a previously undiagnosed disease of service origin.

In April 2001, the RO issued the appellant a Supplemental 
Statement of the Case (SSOC) in which it confirmed and 
continued the denial of her application to reopen her claim, 
and in February 2003, the appellant's representative 
submitted written argument in support of her claim.

Finally, as noted above, in an August 2003 decision, the 
Board granted service connection for the cause of the 
veteran's death based on a change in the law providing for a 
presumption service connection for cirrhosis in the cases of 
a veteran who was a POW, which became effective July 18, 
2003; as also discussed above, the Board did not consider any 
basis other than presumption service connection.




Analysis

As explained above, pursuant to Section 7 of the VCAA, 
because the Board's December 1999 and the RO's August 2000 
rating action denied the appellant's claim on the basis that 
they were not well grounded between July 14, 1999, and 
November 9, 2000, in light of the veteran's request and the 
actions of VA's Congressional Liaison Director, it was 
reconsidered de novo in light of the Act "as if the denial 
or dismissal had not been made," i.e., it is as if the 
December 1999 and August 2000 decisions had not been made.  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs at 1343-44; VAOPGCPREC 03-2001.  Thus, as a 
matter of law, because the RO's Board's December 1999 and 
RO's August 2000 determinations effectively were erased, this 
claim has remained open since the appellant filed it in 
December 1993.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The statute provides for an 
exception, however, where, as here, a DIC clam is filed 
within one year of the date of the veteran's death; in such a 
case, the date of entitlement for death benefits based on 
service-connected death after service is the first day of the 
month in which the veteran's death occurred; otherwise the 
date of entitlement will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  Payment 
of monetary benefits based, as here, on an award of 
compensation, however, may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective, i.e., December 1, 1993.  
See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 
(2003).

Here, in his October and December 2001 reports, Dr. Leighy, 
the veteran's long-time treating physician, related the onset 
of the veteran's fatal cryptogenic cirrhosis to incidents 
involving the veteran's POW service.  In addition, he 
reviewed the veteran's whole history, obviously physically 
examined him on numerous occasions since he was the veteran's 
treating physician, and in his reports, he provided a well-
reasoned rationale in support of his conclusion, which is 
supported by the laboratory findings showing that the veteran 
had hepatitis that were performed at Shadyside Hospital.  In 
this regard, the Board notes that in support of his 
assessment, Dr. Leighy cited the veteran's assignment 
emptying latrines while detained as a POW by the German 
government, which obviously caused him to come into contact 
with stool, a widely recognized means of contracting 
hepatitis.  Moreover, he stated that the presence of the 
veteran's "obvious ongoing hepatitis" was not diagnosed 
while he was hospitalized by VA after service; he reiterated 
that the veteran's hepatitis was of service origin.

In addition, the Board observes that the service medical 
records, as well as those dated shortly subsequent to his 
discharge, show that the veteran reported having 
gastrointestinal and abdominal complaints, and a series of 
gastrointestinal tests conducted by VA in March 1947 revealed 
no abnormalities in the esophagus, stomach, duodenum, and 
small bowel.  Further, the appellant testified that following 
service the veteran complained of having abdominal pain and 
gastrointestinal problems.  In this regard, the Board notes 
that according to the Cecil Textbook of Medicine (18th ed. 
1988), hepatitis is often manifested by non-specific 
symptoms, including abdominal discomfort.  Id. at page 831.  
Further, according to Cecil Textbook of Medicine (17th ed. 
1999) the prodromal phase of the disease usually begins with 
gastrointestinal symptoms.  Id. at pages 381-82.  

In light of the foregoing, and in the absence of any 
contradictory medical evidence, the Board finds that because 
service connection is warranted for the cause of the 
veteran's death on a direct basis, it follows that since as a 
matter of law the appellant's claim has been open since 
December 1993, i.e., within a year other of the veteran's 
death, an effective date of service connection of November 1, 
1993, is warranted.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(c)(2).


ORDER

An effective date of November 1, 1993, for the award of 
service connection for the cause of the veteran's death is 
granted, subject to the controlling laws and regulations 
governing the disbursement of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



